Citation Nr: 0925539	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for nonspecific 
inflammatory polyarthritis and/or psoriatic arthritis 
(claimed as a joint condition or an arthritic condition of 
multiple joints) as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.

2.  Entitlement to service connection for psoriasis/eczema 
(claimed as a skin rash) as due to an undiagnosed illness or 
a medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to February 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In a July 2005 decision, the Board reopened the claims on 
appeal and remanded both for further development.  As the 
Board is granting the claims for entitlement to service 
connection for nonspecific inflammatory polyarthritis and 
psoriasis/eczema, a discussion of whether the directives of 
the July 2005 Board remand were fully complied with is not 
necessary, as no prejudice will result to the Veteran.  


FINDINGS OF FACT

1.  After resolving all reasonable doubt in the Veteran's 
favor, nonspecific inflammatory polyarthritis and/or 
psoriatic arthritis has been shown to be causally or 
etiologically related to the Veteran's military service 
during the Persian Gulf War.

2.  After resolving all reasonable doubt in the Veteran's 
favor, psoriasis/eczema has been shown to be causally or 
etiologically related to the Veteran's military service 
during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nonspecific 
inflammatory polyarthritis and/or psoriatic arthritis have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2008).

2.  The criteria for service connection for psoriasis/eczema 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection on 
appeal are being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for non-specific 
chronic polyarticular inflammatory arthritis and 
psoriasis/eczema.  The Veteran asserts that his skin rash and 
arthritis are the result of exposure to chemicals and 
contaminants during his service in the Persian Gulf.  In 
particular, he contends that his skin condition began as a 
rash shortly after his return from the Persian Gulf and later 
developed into arthritis.  The Veteran's DD Form 214 
reflected that he served in the Southwest Asia theater of 
operations during the Persian Gulf War and that he received 
the Southwest Asia Service Medal and Kuwaiti Liberation 
Service Medal, which the Board finds is sufficient to 
establish the requisite service in this case.  38 C.F.R. 
§ 3.317(d)(1); (2).

As an initial matter, the Board notes that the Veteran has 
diagnoses of non-specific chronic polyarticular inflammatory 
arthritis and psoriasis/eczema, therefore rendering the 
provisions of 38 C.F.R. § 3.317 inapplicable.  
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In this regard, although the evidence is somewhat unclear, it 
appears that the Veteran initially developed a skin rash 
following his service in the Persian Gulf that developed into 
a non-specific form of arthritis.  In December 2002, Dr. 
E.R.S., who was the Veteran's rheumatologist since 2000, 
noted that the Veteran's symptoms began shortly after he 
returned from Desert Storm.  His symptoms began with a rash 
and dryness and after two years, he began having joint pain 
and stiffness involving his hands and feet.  He was initially 
diagnosed with eczema and then following multiple skin 
biopsies, he was diagnosed with psoriasaform dermatitis.  He 
was later diagnosed with psoriatic arthritis that was based 
on inflammatory polyarthritis in the context of a skin rash.  
Both the skin rash and arthritis responded well initially to 
the medication Methotrexate.  

During a May 2003 VA Gulf War examination, the Veteran stated 
that he served in Saudi Arabia, Kuwait, and Iraq from August 
1990 to April 1991.  He reported that he first noticed a rash 
on his hands in approximately 1993, two months after 
returning from the Persian Gulf.  Following examination, 
diagnoses of nonspecific inflammatory polyarthritis; history 
of skin condition involving hands, unable to make a specific 
diagnosis; and skin condition involving elbows by history 
suggestive of psoriasis or xerosis were given.  The examiner 
commented that since the Veteran did not appear to have a 
definite diagnosis, it was difficult to determine whether his 
skin condition was due to his military service.  The examiner 
added that she could not exclude this possibility.  

Most recently during an April 2007 VA rheumatology 
examination, after reviewing the claims file, the examiners 
again diagnosed non-specific polyarticular inflammatory 
arthritis.  The examiners stated that the cause of 
inflammatory arthritis is unknown but it is believed that 
genetic factors determine the susceptibility and 
environmental triggers are believed to be important.  The 
examiners added that most researchers believe that the immune 
system is somehow mistakenly triggered and that documented 
service related exposures raise suspicion as a contributing 
factor.  The examiners concluded that it was their joint 
opinion that the Veteran's non-specific chronic polyarticular 
inflammatory arthritis was most likely caused by or the 
result of his exposure to multiple contaminants while serving 
in the Persian Gulf.  Further, they noted that his non-
specific chronic polyarticular inflammatory arthritis was a 
medically unexplained chronic multisymptom illness that was 
without pathophysiology or etiology.  Therefore, based on the 
April 2007 VA examination, the Board will grant service 
connection for non-specific chronic polyarticular 
inflammatory arthritis.

Turing to the claim for a skin rash, the March 2007 VA 
dermatology examiner noted that the Veteran first developed 
excessive dryness of the hands after his discharge in 1992 
and 1993.  It was also stated that after the dryness of his 
hands cleared up, he developed poly-arthritis, and that he 
has found that when he misses his Methotrexate that he takes 
for arthritis, he gets a re-institution of the dryness of his 
hands.  The diagnosis was mild hand eczema.  The examiner 
concluded that based on a review of the claims file and the 
Veteran's history, his skin disorder started after his 
discharge in 1992.  The examiner also stated that the Veteran 
could not correlate his skin disorder with any particular 
event or occurrence during his military service.  The 
examiner indicated that psoriasis was unclear as to its 
complete etiology and could be associated with other 
symptoms, such as fatigue, pain, etc. and that the only 
specific diagnostic test was a skin biopsy.  The examiner 
concluded that since his symptoms presented after his 
discharge from service, it could not be said that this is a 
service related condition. 

However, the Board notes that contrary to the examiner's 
assertion that the Veteran could not correlate his skin 
condition with any particular event during the military, the 
Veteran has contended that it is related to his exposure to 
various containments he was exposed to while in the Persian 
Gulf.  Additionally, as referenced above, Dr. E.R.S., the May 
2003 VA examiner, April 2007 VA rheumatology examiner, as 
well as the March 2007 VA dermatology examiner all indicated 
that the Veteran's symptoms first manifested as a skin rash 
that developed into a non-specific type of inflammatory 
arthritis.  This conclusion is further supported by the 
medical evidence which tends to show that both his skin rash 
and arthritis improves when taking Methotrexate.  
Additionally, both the May 2003 and March 2007 VA examiners 
indicated that the etiology of the Veteran's skin rash was 
unclear.  Thus, after considering the medical evidence a 
whole and resolving all reasonable doubt in favor of the 
Veteran, the Board will grant service connection for non-
specific chronic polyarticular inflammatory arthritis and 
psoriasis/eczema.  


ORDER

Entitlement to service connection for nonspecific 
inflammatory polyarthritis and/or psoriatic arthritis is 
granted.

Entitlement to service connection for psoriasis/eczema is 
granted.






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


